    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 1 of 12. PageID #: 1010




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Steve Nesbit,                                                   Case No. 3:15-cr-52

                        Petitioner- Defendant,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER
United States of America,


                        Respondent-Plaintiff.


        Petitioner Steve Nesbit filed an application for relief under 28 U.S.C. § 2255, arguing his

sentence should be vacated because his attorney was constitutionally ineffective. (Doc. No. 81).

Nesbit also has filed three motions for the production of the transcript from his sentencing hearing,

(Doc. No. 82, 85, and 87), a motion for the production of grand jury transcripts, (Doc. No. 91), and

a motion for leave to file a second amended reply in support of his § 2255 application. (Doc. No.

92). The government opposes Nesbit’s application and his subsequent motions.

                                        I.       BACKGROUND

        On February 4, 2015, Nesbit was indicted on one count of receiving and distributing child

pornography in violation of 18 U.S.C. § 2252(a)(2), (“Count 1”), and one count of possessing child

pornography in violation of 18 U.S.C. § 2252(a)(4)(B), (“Count 2”). (Doc. No. 1). The indictment

charged that Nesbit’s conduct spanned a period of approximately 11 years, from 2002 until April

2013. (Id.).
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 2 of 12. PageID #: 1011



        Approximately one month before the scheduled trial date, Nesbit’s court-appointed attorney

moved to withdraw, citing a breakdown in communication. (Doc. No. 25). Nesbit appeared in

person for a pretrial conference and both he and his attorney agreed to proceed and to withdraw the

motion to withdraw as counsel. (Doc. No. 26).

        On January 21, 2016, Nesbit entered a guilty plea to Counts 1 and 2 before Magistrate Judge

James R. Knepp, II. I subsequently adopted Judge Knepp’s Report and Recommendation and

adopted Nesbit’s plea of guilty. (Doc. No. 45).

        Shortly before his scheduled sentencing hearing, Nesbit filed a motion to withdraw his guilty

plea and for appointment of a new attorney. (Doc. No. 50). He alleged he pled guilty only because

his attorney told him his attorney “could get [Nesbit] out and get [Nesbit] points for something.”

(Id. at 1). Nesbit also asserted he needed a psychiatric examination and counseling. (Id. at 2).

        I appointed new counsel but delayed ruling on the remainder of Nesbit’s motion to allow

him time to consult with his newly-appointed attorney. Several weeks later, Nesbit agreed to

withdraw his motion to withdraw his guilty plea and stated his desire to proceed to sentencing “as

soon as possible.” (Doc. No. 54-1 at 1). I then instructed the parties to file their objections to the

first disclosure of the presentence report (“PSR”) and to file their sentencing memoranda within

seven days after the filing of the final PSR. (Doc. No. 55). New counsel submitted objections to

the writer of the PSR and filed a sentencing memorandum under seal. (See Doc. No. 62).

        On Count 1, Nesbit faced a minimum of 5 years, and a maximum of 20 years, in prison,

while Count 2 carried a maximum sentence of 10 years. (Doc. No. 69 at 1). Based upon Nesbit’s

total offense level of 34, and his criminal history category of I, Nesbit’s Guideline range was 151

months to 188 months in prison, along with a supervised release term of 5 years to life. (Id. at 23).

        On September 7, 2016, I held a sentencing hearing at which the parties presented arguments.

I granted the government’s motion to dismiss Count 2 prior to sentencing. I then sentenced Nesbit


                                                   2
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 3 of 12. PageID #: 1012



to 96 months in prison and 15 years on supervised release as to Count 1. I also ordered Nesbit to

pay restitution in the amount of $2,500. (Doc. No. 79). Nesbit did not appeal his sentence.

        Subsequently, Nesbit filed a timely § 2255 application to vacate his sentence. He asserts his

attorney was constitutionally ineffective in failing to (1) “adequately argue in favor of sentencing

[mitigation] and a mandatory minimum 60 month sentence,” (2) “adequately challenge the Court’s

15-year term of supervised release,” and (3) “adequately object to PSR submissions and to include

such objections in Nesbit’s sentencing memorandum and during oral argument at sentencing.”

(Doc. No. 90 at 2). He also asserts Chief Justice John G. Robert’s dissent in Sessions v. Dimaya, 138

S.Ct. 1204 (2018), requires that I vacated his sentence, and that my imposition of restitution was

unreasonable and improper. (Id.). He claims he needs a copy of the transcript from his sentencing

hearing to more fully develop these issues.

                                           II.     ANALYSIS

        A.      MOTION FOR LEAVE

        Nesbit has filed a motion for leave to exceed the page limitations set by the Local Civil Rules

in order to file a “second amended / supplemental verified reply in support of [his] motion to

vacate.” (Doc. No. 92). He previously filed a motion to amend his reply brief, along with a copy of

the proposed amended reply. (Doc. No. 88; Doc. No. 88-1). I granted that motion and authorized

the filing of the amended reply. (Doc. No. 89). Nesbit attempts to construe my earlier order,

entered over three months before he filed his motion for leave, as also granting him authorization to

file a second amended reply. (Doc. No. 92-1 at 2).

        Nesbit fails to establish good cause for leave to exceed the page limitations or to file a

second amended reply within the page limitations. See L.R. 7.1(f). Though he offers an expanded

list of “issues for consideration,” (Doc. No. 92-1 at 2), Nesbit presented arguments in support of

each of these issues in his first amended reply brief. (See Doc. No. 90). His perfunctory assertion


                                                    3
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 4 of 12. PageID #: 1013



that “he has determined that all pages [in the second amended reply brief] are necessary in order to

provide the Court with a proper presentation of his case contents and arguments” fails to justify his

untimely and largely-duplicative filing. I deny Nesbit’s motion for leave.

           B.     MOTIONS FOR TRANSCRIPTS

           Nesbit seeks copies of transcripts from the grand jury proceedings in which he was indicted

and from his plea and sentencing hearings. (Doc. No. 82, 85, 87, and 91). An indigent defendant is

entitled to a free copy of a transcript if the defendant can show “his claim is not frivolous and that

the transcript is needed to decide the issue presented in his case.” United States v. Fleming, 178 F.3d

1297 (Table), 1999 WL 107956, at *1 (6th Cir. Feb. 9, 1999) (citing 28 U.S.C. § 753(f)). A claim is

frivolous “when it lacks an arguable or rational basis in law or fact.” Payne v. Jennings, 194 F.3d 1313

(Table), 1999 WL 801585, at *1 (6th Cir. Sept. 27, 1999) (citing Neitzke v. Williams, 490 U.S. 319, 325

(1989)).

           Nesbit claims to need a copy of the grand jury transcript to evaluate one of the “central

issue[s]” in his § 2255 proceeding – “whether the Grand Jury was improperly instructed as to the

requisite mens rea necessary for Nesbit to be properly charged with a distribution offense.” (Doc.

No. 91 at 1). He accuses the government of misleading the grand jurors by providing an incorrect

mens-rea instruction. (Id.). Nesbit offers no reason to think any misconduct actually occurred

during grand jury proceedings.

           Nor are the grand jury proceedings relevant to this proceeding. Nesbit pled guilty to the

counts charged in the indictment. See United States v. Broce, 488 U.S. 563, 569 (1989) (“A plea of

guilty and the ensuing conviction comprehend all of the factual and legal elements necessary to

sustain a binding, final judgment of guilt and a lawful sentence.”). Therefore, he admitted he acted

with the necessary intent to establish he distributed child pornography in violation of § 2252(a)(2)

and may not attempt to circumvent his guilty plea by attacking the grand jury proceedings. See Tollett


                                                     4
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 5 of 12. PageID #: 1014



v. Henderson, 411 U.S. 258, 267 (1973) (“When a criminal defendant has solemnly admitted in open

court that he is in fact guilty of the offense with which he is charged, he may not thereafter raise

independent claims relating to the deprivation of constitutional rights that occurred prior to the

entry of the guilty plea.”). I deny Nesbit’s motion for production of the grand jury transcripts.

(Doc. No. 91).

        He also fails to satisfy the requirements of § 753(f) with respect to his plea and sentencing

transcripts.1 Section 753 requires Nesbit to demonstrate “a particularized need” for the transcripts,

as he does not have a constitutional right to a free transcript in a § 2255 proceeding or a right to a

free transcript “for exploratory use.” Sistrunk v. United States, 992 F.2d 258, 259 (10th Cir. 1993).

        Nesbit provides two reasons why he believes he is entitled to the transcripts. First, he offers

the generic argument that he requires the transcripts from both hearings “to properly and

thoroughly prepare and file his Legal Memorandum in support of his § 2255 Motion.” (Doc. No. 82

at 1). This argument falls far short of identifying a “particularized need.”

        Second, he claims to need his sentencing transcript “to determine the Court’s rationale for

[the] departure” from the Sentencing Guidelines range, in order to support his arguments that his

attorney was constitutionally ineffective for failing to secure an even greater departure. (Doc. No.

85 at 1). This argument also is not persuasive because, as I discuss in greater detail below, Nesbit

fails to show this claim is not frivolous. See Payne, 1999 WL 801585, at *1.

        Therefore, I conclude Nesbit fails to satisfy the requirements of § 753(f) and deny his

motions for free transcripts of the grand jury, plea, and sentencing proceedings.




1  Nesbit does not provide any details in any of his briefing regarding why he requests a copy of the
transcript from his change of plea hearing. In view of his later-withdrawn motion to withdraw his
guilty plea, (Doc. No. 50), it seems likely he desires to search from some purported infirmity to use
in bringing an ineffective-assistance claim against both attorneys for advising him to plead guilty.

                                                    5
     Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 6 of 12. PageID #: 1015



        C.      SECTION 2255 APPLICATION

        Section 2255 permits a defendant to challenge the sentence he received through a claim that

the defendant’s sentence was “imposed in violation of the Constitution or laws of the United

States.” 28 U.S.C. § 2255(a). A § 2255 application is not a substitute for a direct criminal appeal.

See, e.g., Reed v. Farley, 512 U.S. 339, 353-54 (1994); Regalado v. United States, 334 F.3d 520, 528 (6th

Cir. 2003).

        A.      INEFFECTIVE ASSISTANCE OF COUNSEL

        Nesbit claims his constitutional right to the effective assistance of counsel was violated by

his attorney’s alleged failure to “adequately argue in favor of sentencing mitigations and a mandatory

minimum [60-month] sentence[,] . . . adequately challenge the Court’s 15-year term of supervised

release[,] . . . [and] to adequately object to PSR submissions and to include such objections in

Nesbit’s sentencing memorandum and during oral argument at sentencing.” (Doc. No. 90 at 2).

        An ineffective assistance of counsel claim requires proof the petitioner’s attorney provided

deficient representation and that the attorney’s deficient performance caused the petitioner to suffer

prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). Counsel’s performance may be found

to be deficient if it is “objectively unreasonable under prevailing professional norms.” Hodges v.

Colson, 727 F.3d 517, 534 (6th Cir. 2013) (citing Strickland, 466 U.S. at 688). In order to establish

prejudice, a defendant must show “there is a reasonable possibility that, but for counsel’s

unprofessional errors, the result of the proceedings would have been different.” Hodges, 727 F.3d at

534 (citing Strickland, 466 U.S. at 694). Nesbit fails to establish either prong of the Strickland test.

        As an initial matter, Nesbit faces a tall task in attempting to prove his below-Guideline-range

sentence was unreasonable. While a defendant may show his sentence was substantively

unreasonable if it was imposed arbitrarily or as a result of unreasonable weight on a pertinent factor,

or was based on impermissible factors, a sentence falling within the Guidelines range is entitled to a


                                                      6
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 7 of 12. PageID #: 1016



“rebuttable presumption that it is substantively reasonable.” United States v. Henry, 569 F. App’x 372,

377 (6th Cir. 2014) (citing United States v. Adkins, 729 F.3d 559, 563-64 (6th Cir. 2013)). A defendant

challenging a below-Guidelines sentence bears “a heavy, even more demanding burden.” Henry, 569

F. App’x at 378 (citing United States v. Greco, 734 F.3d 441, 450 (6th Cir. 2013)).

        First, Nesbit claims his attorney improperly failed to retain a psychiatric expert who could

examine him and provide a report in support of a mandatory-minimum sentence. (Doc. No. 90 at

4-7). Nesbit’s attorney is entitled to “a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

        Nesbit fails to acknowledge he authorized his attorney to withdraw his request for a

psychiatric exam. (Doc. No. 54-1). Moreover, Nesbit does not allege he has a mental health

condition which conceivably could reduce his culpability for his conduct. Nesbit’s citations to

various cases in which defendants presented expert testimony and received lower sentences than

Nesbit do not equate to a showing that his counsel failed to provide reasonable assistance. (See Doc.

No. 90 at 4-6). Nesbit fails to identify any basis to conclude a psychological assessment would have

revealed any characteristics that plausibly may have weighed in favor of a more lenient sentence. See

United States v. Cunningham, 669 F.3d 723, 734 (6th Cir. 2012).

        Relatedly, Nesbit takes issues with his attorney’s decision not to present character witnesses

or mitigation evidence in support of a greater departure from his Guideline range. (Doc. No. 90 at

7, 11). He does not explain what these potential witnesses would have said if called to testify, nor

does he assert that he in fact requested that counsel call these witnesses to testify during the

sentencing hearing.

        Even if I assume Nesbit provided this information to his attorney, he cannot meet the

Strickland standard. Prior to the sentencing hearing, Nesbit’s attorney pointed to Nesbit’s “lack of

prior convictions, . . . regular employment, close family ties, and financial responsibility” in support


                                                    7
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 8 of 12. PageID #: 1017



of his argument that I should impose the 60-month mandatory minimum sentence. (Doc. No. 74 at

2). Nesbit fails to establish that counsel’s failure to call these potential witnesses was an

unreasonable strategic decision or that the witnesses would not have offered testimony that was

“merely cumulative” to what already was presented. Clark v. Mitchell, 425 F.3d 270, 286 (6th Cir.

2005); see also Dattilio v. United States, No. 4:08CR00077, 2014 WL 5824771, *7 (N.D. Ohio Nov. 10,

2014) (rejecting defendant’s ineffective-assistance argument because defendant failed to demonstrate

additional character witnesses would have “contributed information that was not already known to

the Court . . . [or] that [the] information would have affected the Court’s decision”).

        Next, Nesbit claims his attorney provided deficient representation in failing to obtain a

supervised-release term of less than 15 years. Nesbit’s sentencing range for his supervised-release

term was five years to life. The Sixth Circuit has held that the combination of 18 U.S.C. § 3583(k)

and the policy statement contained in U.S.S.G. § 5D1.2(b) make clear that “Congress and the

Sentencing Commission intend to impose life terms of supervised release on sex offenders.” United

States v. Kennedy, 499 F.3d 547, 553 (6th Cir. 2007) (quoting United States v. Allison, 447 F.3d 402, 405

(5th Cir. 2006)).

        Nesbit’s lengthy quotation of United States v. Apodaca, a case from the D.C. Circuit, offers no

help. As Nesbit notes, that case discussed sentences for “possession-only” child pornography

offenses. (Doc. No. 90 at 7-9). Nesbit, by contrast, was convicted of receiving and distributing

child pornography. He fails to show his attorney was ineffective because counsel failed to secure for

Nesbit a term of supervised release consistent with sentences entered by other courts for offenses

other than the one for which Nesbit was sentenced.

        Finally, Nesbit asserts his attorney provided ineffective assistance by failing to: (1) cite to

cases in which courts discussed their dissatisfaction with the 5-year mandatory minimum sentence

for violations of § 2252(a); (2) attempt to exclude testimony from a woman who accused Nesbit of


                                                     8
     Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 9 of 12. PageID #: 1018



sexually assaulting her in the late 1980s, as prohibited “bad acts” evidence; (3) object to the dismissal

of Count 2; (4) cite to cases with “nearly identical” facts in which courts imposed the mandatory

minimum sentence; (5) object to the imposition of certain supervised release conditions; and (6) cite

to law review articles criticizing the Sentencing Guidelines for leading to similar sentences in

“downloading and physical contact cases.” (Doc. No. 90 at 9-10). Nesbit’s arguments fall short.

        I will address Nesbit’s three “citation” arguments together. In each, Nesbit attacks the

policies underlying the Sentencing Guidelines. Nesbit’s attorney, however, comprehensively

presented this line of argument, arguing many courts view defendants, like Nesbit, who received and

distributed child pornography through peer-to-peer software as less culpable, and citing to a case in

which one of my colleagues in the Northern District of Ohio imposed the five-year mandatory

minimum sentence. (Doc. No. 74 at 1-2). Counsel also objected to the 15-level increase in Nesbit’s

offense level following the application of certain enhancements which are applied in the vast

majority of child pornography cases. (Doc. No. 69 at 27-28). Moreover, “this kind of policy

disagreement . . . is not sufficient by itself to demonstrate the district court abused its discretion by

arbitrarily selecting his sentence.” United States v. Souders, 747 F. App’x 269, 274 (6th Cir. 2018).

        Nor was counsel ineffective in failing to exclude witness testimony during the sentencing

hearing. Any “bad acts” objection would have been unsuccessful, as the Federal Rules of Evidence

do not apply during sentencing proceedings. United States v. Nguyen, 19 F. App’x 282, 288 (6th Cir.

2001) (citing Fed. R. Evid. 1101(d)(3)). Further, Nesbit offers no basis for his claim that his attorney

was “blindsided” by the witness’s testimony. (Doc. No. 90 at 10). A summary of the incident was

included in the PSR and Nesbit’s attorney highlighted the fact that Nesbit was never charged in

connection with the alleged incident and stated, before the witness testified, that Nesbit fully denied

the witness’s allegations.




                                                     9
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 10 of 12. PageID #: 1019



        Nesbit’s arguments about the dismissal of Count 2 at the sentencing hearing fare no better.

The statutory maximum sentence for Count 2 – 120 months – is greater than the 96-month sentence

Nesbit received. Further, Nesbit already had pled guilty to both Counts 1 and 2. He offers no

reason to think his attorney might have achieved anything by objecting to the dismissal of Count 2,

much less that counsel’s decision not to object was unreasonable.

        Lastly, Nesbit’s complaints about the imposition of certain supervised-release conditions also

lack merit. He mischaracterizes the conditions limiting his use of computers and cameras. (Doc.

No. 90 at 10). He claims he is not allowed to use a computer or camera and that this is

“overreaching.” (Id. at 9). Nesbit, however, is not prohibited from using a computer or a camera

following his release from prison; he simply must obtain prior written approval from his probation

officer. (Doc. No. 80 at 4).

        Nesbit also fails to offer a plausible basis for his complaints about the requirements that he

register as a sex offender and subsequently maintain that registration. See 34 U.S.C. § 20911(1)

(“The term ‘sex offender’ means an individual who was convicted of a sex offense.”); 34 U.S.C. §

20913(a) (“A sex offender shall register, and keep the registration current, in each jurisdiction where

the offender resides, where the offender is an employee, and where the offender is a student.”).

Section 3583 mandates that a court order, “as an explicit condition of supervised release for a

person required to register under the Sex Offender Registration and Notification Act, that the

person comply with the requirements of that Act.” 18 U.S.C. § 3583(d). Nesbit fails to show I

“overreached” by imposing these statutorily-mandated requirements.

        Nesbit has not satisfied his “heavy, even more demanding burden” of proving his below-

Guidelines range sentence was substantively unreasonable, Henry, 569 F. App’x at 378, or that his

attorney’s conduct falls outside “the wide range of reasonable professional assistance.” Strickland,

466 U.S. at 689. Nesbit’s arguments that his attorney was constitutionally ineffective lack any


                                                   10
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 11 of 12. PageID #: 1020



arguable basis in law or fact and, consequently, those arguments are frivolous. Payne, 1999 WL

801585, at *1.

        B.       DUE PROCESS

        Nesbit next contends his conviction should be vacated in light of the Supreme Court’s

holding in Sessions v. Dimaya. In that case, the Supreme Court ruled a statutory definition of the

term “crime of violence” as incorporated into the Immigration and Nationality Act was

impermissibly vague and therefore violated the defendant’s due-process rights. Session v. Dimaya, 138

S.Ct. 1204, 1210 (2018). Nesbit seizes on Chief Justice Robert’s dissent – in which the Chief Justice

argues the Court’s decision may implicate the interpretation of other federal statutes – to argue that

§ 2252(a)(2) did not provide him with “appropriate notice of what constitutes receipt and

distribution” of child pornography and that, under Dimaya, § 2252(a)(2) is void for vagueness and I

must vacate his conviction. (Doc. No. 90 at 12).

        Nesbit’s analytical leaps cannot sustain their own weight. None of the opinions in Dimaya

make any reference to the terms “receipt” or “distribution.” Undefined statutory terms are given

their plain and ordinary meaning. See, e.g., Mohamad v. Palestinian Auth., 566 U.S. 449, 454 (2012).

Receive means “to come into possession of.” Merriam-Webster.com Dictionary,

https://www.merriam-webster.com/dictionary/receive, last accessed 6/8/2020. Distribute means

“to give out or deliver[,] especially to members of a group.” Merriam-Webster.com Dictionary,

https://www.merriam-webster.com/dictionary/distribute, last accessed 6/8/2020. Nesbit’s claim

that these terms are unconstitutionally vague lacks merit.

        Nor does United States v. X-Citement Video, Inc., 982 F.2d 1285 (9th Cir. 1992), help Nesbit’s

argument. (Doc. No. 90 at 12-13). As he acknowledges, the Supreme Court reversed the Ninth

Circuit’s holding that § 2252 was unconstitutional. United States v. X-Citement Video, Inc., 513 U.S. 64

(1994). Moreover, that case dealt with whether the statute required a defendant to know the


                                                   11
    Case: 3:15-cr-00052-JJH Doc #: 101 Filed: 08/03/20 12 of 12. PageID #: 1021



sexually-explicit material involved minors, and not the meaning of the terms “receive” and

“distribute.” Id. The Ninth Circuit’s vacated decision, whether on its own or when viewed in

combination with Chief Justice Robert’s dissent in Dimaya, casts no doubt on the validity of § 2252.

        The Constitution requires that, in order to satisfy due process, a criminal statute must “give a

person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the

statute.” Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1972). Section 2252 does so.

        C.      RESTITUTION

        Finally, Nesbit argues my imposition of restitution was unreasonable and improper because I

failed to establish “a nexus between [Nesbit’s] offensive conduct and proximate cause . . . .” (Doc.

No. 90 at 13). A defendant generally may not challenge his sentence for the first time in a § 2255

motion. See, e.g., Grant v. United States, 72 F.3d 503, 505-06 (6th Cir. 1996). Nesbit offers no basis to

bring his restitution claim – which challenges part of the sentence entered following his conviction,

(Doc. No. 80) – out from this general rule. Therefore, I deny his § 2255 application on that ground.

                                         III.    CONCLUSION

        For these reasons, I deny Nesbit’s § 2255 application, (Doc. No. 81), his motions for the

production of the transcript from his sentencing hearing, (Doc. No. 82, 85, and 87), his motion for

the production of grand jury transcripts, (Doc. No. 91), and his motion for leave to file a second

amended reply in support of his § 2255 application. (Doc. No. 92).

        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    12
